                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  DERRELL NEVIL,
                                                  Case No. 1:17-cv-00094-DCN
         Plaintiff,
                                                  MEMORANDUM DECISION AND
         v.                                       ORDER

  MURRAY YOUNG, RONA SIEGERT,
  and WARDEN YORDY.

         Defendants.


                                   I. INTRODUCTION

       There are two motions currently pending before the Court. First, is Defendants

Rona Siegert (“Siegert”) and Warden Yordy’s (“Yordy”) Motion for Summary Judgment.

Dkt. 61. Second is Defendant Murray Young’s (“Young”) Motion for Summary

Judgment. Dkt. 62. Having reviewed the record and briefs, the Court finds that the facts

and legal arguments are adequately presented. Accordingly, in the interest of avoiding

further delay, and because the Court finds that the decisional process would not be

significantly aided by oral argument, the Court will decide the Motions without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons set forth below, the

Court finds good cause to GRANT both Motions.

                                   II. BACKGROUND

       Plaintiff Derrell Nevil (“Nevil”) filed this case while he was a prisoner in the

custody of the Idaho Department of Correction (“IDOC”) and incarcerated at the Idaho

State Correctional Institution (“ISCI”). He brought several claims against a multitude of


MEMORANDUM DECISION AND ORDER - 1
prison officials and private medical providers regarding their treatment of his broken jaw.

Judge Edward J. Lodge granted Nevil in forma pauperis status and, after reviewing his

Complaint, allowed Nevil to proceed on “(1) his Eighth Amendment, medical

malpractice, and retaliation claims against Defendant Dr. Young, for damages and

injunctive relief, and (2) his Eighth Amendment claim against Defendant Warden Yordy,

for injunctive relief only.” Dkt. 13, at 21.

       Later, along with several other motions, Nevil filed an Amended Complaint. Judge

Lodge also screened the Amended Complaint and held as follows:

       Like the initial Complaint, Plaintiff’s Amended Complaint states a plausible
       Eighth Amendment claim for inadequate medical care, as well as a retaliation
       claim and a state-law medical malpractice claim, against Defendant Young.
       Additionally, the Amended Complaint also contains sufficient allegations for
       Plaintiff to proceed against Defendants Yordy and Siegert, both for
       injunctive relief and monetary damages, based on that medical care. Plaintiff
       has plausibly alleged that both of these Defendants were made aware of
       Plaintiff’s ongoing medical treatment, and his dissatisfaction with that
       treatment, through the grievance process. At this early stage of the
       proceedings, this is sufficient to state plausible claims against these
       Defendants.

Dkt. 36, at 3.

       On July 9, 2018, Defendants Siegert and Yordy filed their Motion for Summary

Judgment. Dkt. 61. On July 16, 2018, Defendant Young filed his Motion for Summary

Judgment. Dkt. 62. On July 30, 2018, Nevil filed a Motion for Extension of Time to

respond to both motions for summary judgment. Dkt. 64. The Court subsequently granted

Nevil’s Motion, and extended his response deadline for both motions to January 14,

2019. That deadline has now passed without any response from Nevil.




MEMORANDUM DECISION AND ORDER - 2
                                III. LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In

considering a motion for summary judgment, the Court must “view[] the facts in the non-

moving party’s favor.” Id. To defeat a motion for summary judgment, the respondent

need only present evidence upon which “a reasonable juror drawing all inferences in

favor of the respondent could return a verdict in [his or her] favor.” Id. (citation omitted).

Accordingly, the Court must enter summary judgment if a party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The respondent cannot simply rely on an unsworn affidavit or the

pleadings to defeat a motion for summary judgment; rather the respondent must set forth

the “specific facts,” supported by evidence, with “reasonable particularity” that precludes

summary judgment. Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001).

                                     IV. DISCUSSION

       In this case, the Court need not reach the merits of Defendants’ collective

arguments in favor of summary judgment, as procedural grounds exist for granting both

Motions.




MEMORANDUM DECISION AND ORDER - 3
        Defendants filed their respective motions on July 9 and July 16, 2018. On July 24,

2018, the Clerk of the Court sent Nevil its standard Notice to pro se litigants outlining

what the Court required Nevil to do.1 The Notice explained what a motion for summary

judgment is, and how and when Nevil needed to respond to the motion. The Notice also

included the following warning:

        You are warned that if you do not file your response opposing the motion
        within 21 days (or such other time period set by the Court), the Court will
        consider the facts provided by the moving party as undisputed and may
        grant the motion based on the record before it, or it may dismiss your
        entire case for failure to prosecute (abandonment of your case). See Local
        Rule 7.1(e)(2); Fed. R. Civ. P. 41(b).

Dkt. 63, at 2 (emphasis in original). To date, Nevil has not filed a response to either

motion for summary judgment.

        Idaho District Local Rule 7.1 outlines that:

        In motions brought under Federal Rule of Civil Procedure 56, if the non-
        moving party fails to timely file any response documents required to be filed,
        such failure shall not be deemed a consent to the granting of said motion by
        the Court. However, if a party fails to properly support an assertion of fact
        or fails to properly address another party’s assertion of fact as required by
        Federal Rule of Civil Procedure 56(c) or Local Rule 7.1(b)(1) or (c)(2), the
        Court nonetheless may consider the uncontested material facts as undisputed
        for purposes of consideration of the motion, and the Court may grant
        summary judgment if the motion and supporting materials - including the
        facts considered undisputed - show that the moving party is entitled to the
        granting of the motion.



1
 In Klingele v. Eikenberry, 849 F.2d 409 (9th Cir.1988), the Ninth Circuit held that prisoners (and others)
must receive fair notice of the requirements of Rule 56. In this Court—as in courts across the nation—this
notice is a standard form sent to all pro se litigants (including prisoners) explaining Rule 56 and what they
must do when a motion under Rule 56 has been filed.




MEMORANDUM DECISION AND ORDER - 4
Idaho Dist. Loc. R. 7.1(e)(2) (emphasis added). Accordingly, pursuant to this Court’s

Notice to Nevil, as well as Local Rule 7.1, Nevil’s failure to timely respond to

Defendants’ Motions for Summary Judgment is deemed acquiescence to the facts alleged

in their motions.2 The Court, therefore, GRANTS both motions for summary judgment.

Dkt. 61; Dkt. 62.

                                              V. ORDER

    1. Defendants Siegert and Yordy’s Motion for Summary Judgment (Dkt. 61) is

        GRANTED.

    2. Defendant Young’s Motion for Summary Judgment (Dkt. 62) is GRANTED.

    3. The Court will enter a separate Judgment in accordance with Fed. R. Civ. P. 58.


                                                         DATED: March 29, 2019


                                                         _________________________
                                                         David C. Nye
                                                         Chief U.S. District Court Judge




2
  It appears Nevil has failed to update his address with the Court, and the Court’s notice informing him
that his Motion for Extension of Time was granted has been returned on two occasions as “undelivered”.
Dkt. 73; Dkt. 74. Thus, the Court is unsure whether Nevil is aware he received such an extension. That
said, there is no indication that Nevil did not receive the Clerk of the Court’s standard Notice to pro se
litigants outlining what the Court required him to do in response to Defendants’ motions for summary
judgment. Nevil was aware that he had a responsibility to respond to the motions, and the potential
consequences of his failure to do so. The Court has allowed this case to linger on its docket for months
while awaiting some sort of contact from Nevil, but that has not occurred. Under this Court’s local rules,
if any attorney or party (including pro se parties such as Nevil) change their address, they “must advise
the Court and other counsel of record, in writing” of the change. See Idaho Loc. Dist. R. 83.6(d).
Assuming Nevil has changed addresses, he has nonetheless failed to comply with this rule. The Court
cannot allow this case to linger into perpetuity and finds that it is now time to move forward with
Defendants’ pending motions.


MEMORANDUM DECISION AND ORDER - 5
